Citation Nr: 0913052	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
strain status post L5-S1 fusion, claimed as a low back 
injury.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a mouth injury.

4.  Entitlement to dental treatment due to dental trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2008, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  At that time, the 
Veteran submitted additional evidence with a waiver of RO 
jurisdiction.  

In July 2008, the RO sent a development letter addressing new 
claims for service connection for migraine headaches and a 
neck condition.  At the hearing, the Veteran provided 
testimony regarding his migraines and clarified that the neck 
disability was separate from his claimed right shoulder 
disability.  It is unclear whether the issues of service 
connection for migraines and a neck disability have been 
adjudicated by the RO.  These issues are not currently in 
appellate status and are not for consideration by the Board 
at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran contends that he has current disabilities of the 
low back, right shoulder, mouth, and teeth that are related 
to a fall from a ladder while he was on active duty.  In 
various statements and testimony, the Veteran reported that 
he was not treated at the military hospital, but instead was 
taken to the Public Health Clinic in Savannah.  

Review of service treatment records includes an entry dated 
October 19, 1978 which states "TRANSCRIBED: PHS 1731 dtd 10-
19-78" and indicates that the Veteran fell from a ladder and 
injured his left leg and mouth.  He was prescribed several 
medications and bed rest for 3 days.  On review, clinical 
findings were not provided.  It appears that the information 
noted may have been transcribed from a Public Health Service 
form and this tends to corroborate the Veteran's reports that 
he received treatment at an outside facility.  

In support of his claim, the Veteran submitted a statement 
reporting that he traveled to Savannah to find the Public 
Health Clinic where he was treated, but it is now closed.  
However, there is a county operated clinic known as the 
Chatham Health Service Clinic and he wanted VA to check and 
see if his records were located there.  He submitted an 
authorization for release of records identifying treatment 
during the period from approximately August to October 1979.  
The RO requested these records and response received from the 
Chatham County Health Department indicates that they had 
search their clinic sites for records per the request and did 
not find any information for the attached release.

The Veteran reported significant treatment at the Public 
Health Clinic, to include x-rays of his back and shoulder, 
stitches in his upper and lower lips, and repair to broken 
teeth.  Although the RO requested records from the Chatham 
Health Clinic as per the Veteran's authorization, it appears 
that the records were requested for 1979.  Review of service 
treatment records indicates that the accident happened in 
October 1978.  Thus, the Board finds that additional efforts 
should be made to obtain these records on the correct date.  
See 38 C.F.R. § 3.159(c)(1) (2008).  

Information in the claims file indicates the Veteran receives 
medical treatment at the VA medical center (VAMC) in Tampa.  
The claims file contains records from this facility dated 
through approximately December 2008.  While this case is in 
remand status, updated VA records, if any, should be 
obtained.  See 38 C.F.R. § 3.159(c)(2) (2008).  

Finally, the Board notes that the Veteran was provided a VA 
dental and oral examination in March 2006.  The examiner 
noted multiple dental issues, including missing teeth, and 
provided a diagnosis of "[b]y history, status post dental 
injury while on active duty.  A dental trauma rating will be 
requested."  VA Form 10-7131 dated the same date as the 
examination requests a dental trauma rating and indicates 
that the Veteran was alleging dental trauma to multiple teeth 
(numbers 8, 23, 24, 25, 26, and 27).  As indicated, the RO 
denied the claim finding no dental trauma; however, on 
review, it is unclear from this examination report what 
dental problems, if any, are related to the in-service mouth 
injury.  In this regard, the Board also notes that recent 
private records show significant bone loss in the upper 
quadrant and periodontal disease.  Thus, the Board finds that 
additional examination is required to clarify whether or not 
the Veteran has any current dental disabilities or other 
disabilities of the mouth that are the result of his in-
service injury.  See 38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
submit a completed authorization for 
release of medical records from Chatham 
County Health Department for October 1978.  
If the requested authorization is 
received, the RO should request the 
identified records.  Records obtained or 
responses received should be associated 
with the claims file.  

2.  Request records from VAMC Tampa 
pertaining to the Veteran for the period 
from December 2008 to the present.  
Records obtained or responses received 
should be associated with the claims file.  

3.  Thereafter, schedule the Veteran for 
an appropriate examination to evaluate 
disability of his mouth and teeth.  
Necessary diagnostic testing, if any, 
should be completed.  The claims file must 
be available for review and the examiner 
should indicate whether or not is has been 
reviewed.      

The examiner is requested to identify all 
disabilities of the mouth and teeth and 
provide a medical opinion regarding 
whether such are related to the in-service 
mouth injury.  In this regard, the 
examiner is requested to indicate whether 
there is any evidence of previous 
dental/mouth trauma, to include scarring, 
etc.  If the requested opinion cannot be 
provided, the examiner should so state.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to service 
connection for a low back disability, 
right shoulder disability, and mouth 
injury; and entitlement to dental 
treatment due to dental trauma.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




